Case 1:18-0--1I401-4MLW Document14 Filed OPra1 Page 1 of2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

GODFREY W. NKOJO,
Petitioner,

v. Civil Action No. 18-11401-MLW
KIRSTJEN M. NIELSEN,

Secretary of Homeland Security,

THOMAS HOMAN,

Acting Director, Immigration and Customs
Enforcement

REBECCA ADDUCCI,

Acting Field Office Director,

Immigration and Customs Enforcement,
Enforcement and Removal Office

Boston Field Office

ANTONE MONIZ,

Superintendent, Plymouth County House of
Corrections

JOSEPH D. McDONALD, JR.,

Sheriff of Plymouth County

Ne Ne Ne ey Nt Ne ee ee ee Ne et ae ee ee ee ee ee ee ee et ee ee

 

ASSENTED-TO MOTION TO DISMISS HABEAS PETITION

On July 3, 2018, Mr. Nkojo, the petitioner, filed this habeas petition after he was arrested
and detained by the Respondents. At that time, he was subject to a final order of deportation,
and a motion to reopen his deportation proceedings was pending with the Board of Immigration
Appeals. The Board of Immigration Appeals recently granted Mr. Nkojo’s motion to reopen;
thus, he is no longer subject to a final order of deportation. Based on these developments, Mr.

Nkojo moves this Court to dismiss his habeas petition.

Av Low tes >
Who, DI 1

PAcxuy Bl, 20\4
